Title: From Thomas Jefferson to Valeria Fullerton, 16 September 1793
From: Jefferson, Thomas
To: Fullerton, Valeria



Sep. 16. 1793.

Th: Jefferson presents his compliments to Mrs. Fulle[rton,] whose account he has received and left in the hands of Mr. Bankson, at his office, with an order to pay it out of monies he will receive at the treasury for Th:J. in the course of the week after next. The present difficulty of money transactions in the city, on account of the absence of so many people and his own journey, has put it out of his power to be more immediate in the discharge of Mrs. Fullerton’s account. [He?] begs her to accept assurances of his high respect & esteem for her.
